In a negligence action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Rockland County, dated March 29, 1967, which denied her application for a general preference in trial. Order reversed, on the law and the facts, with $10 costs and disbursements, and application granted. In our opinion, the jurisdictional monetary limitation of the County Court, Rockland County, may preclude adequate recovery by plaintiff in that court. It was therefore an improvident exercise of discretion to deny the application. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.